                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


IN RE: SHANE T. ROBBINS                           Case No. 20-mc-21-pp


 ORDER DENYING MOTION FOR EXTENSION OF TIME (DKT. NO. 1) AND
                     DISMISSING CASE


      On June 26, 2020, the court received a request from Shane T. Robbins

for an extension of time to file his habeas petition. Dkt. No. 1. Because Mr.

Robbins did not have an open case before the court, the Clerk of Court opened

a miscellaneous case, docketed the motion for an extension of time and

assigned the miscellaneous case to this court. Id.

      In his motion, Mr. Robbins requests an extension of time to file a federal

petition for habeas corpus relief, explaining that there has been a lockdown at

Waupun Correctional Institution and he hasn’t been able to use the law library

Id.

      A person in state custody has one year to file a petition for habeas corpus

review in federal court, and that one year begins to “run from . . . the date on

which the judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review.” 28 U.S.C. §2244(d)(1)(A). A

federal court cannot “extend” that one-year time limit. The question is when

the one-year time starts to run, and that depends on what actions the person

has taken in his state case. There are cases that discuss when a judgment

becomes “final,” and that issue can be complicated. It is true that the federal


                                        1

         Case 2:20-mc-00021-PP Filed 06/29/20 Page 1 of 2 Document 2
habeas statute has “tolling” provisions that exempt certain periods of time from

counting toward the one-year limitations period. For example, 28 U.S.C.

§2244(d)(2) provides that “The time during which a properly filed application for

State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted toward any period of

limitation.” Until Mr. Robbins files a habeas petition, however, the court will

not be able to tell whether any time has been “tolled” or whether his petition

would be barred by the statute of limitations.

      The court does not have the authority to extend the deadline for Mr.

Robbins to file his petition. It can advise him only to conduct research into the

question of whether his state conviction has become “final” and, if so, when;

and then to make sure that he files his habeas petition within one year of the

date the conviction becomes, or became, final.

      The court ORDERS that Mr. Robbins’s request is DENIED. Dkt. No. 1.

      The court ORDERS that the case is DISMISSED.

      Dated in Milwaukee, Wisconsin this 29th day of June, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        2

         Case 2:20-mc-00021-PP Filed 06/29/20 Page 2 of 2 Document 2
